Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 1 of 17 PageID #: 10716




                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA

                                              MONROE DIVISION


 UNITED STATES OF AMERICA                                        CIVIL ACTION NO. 66-12071

 VERSUS                                                          JUDGE ROBERT G. JAMES

 LINCOLN PARISH SCHOOL BOARD,                                    MAG. JUDGE KAREN L. HAYES
 ET AL.


                                 MEMORANDUM RULING AND ORDER

        Consistent with the Court’s notice to counsel in its November 8, 2019 status conference

 [Doc. No. 372] and after having reviewed responses from the parties, the Court finds that it is

 appropriate to enter this Memorandum Ruling and Order barring Grambling High Foundation

 (“GHF”) from operating Lincoln Preparatory School (“Lincoln Prep”) on the campus of

 Grambling State University and further ordering the conditions discussed herein.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        This is a long-standing desegregation case to which the United States of America (Athe

 United States@), Louisiana State Superintendent of Education (AState Superintendent@), Louisiana

 Board of Elementary and Secondary Education (ABESE@), University of Louisiana System

 (AULS@), Louisiana Board of Regents (the ABoard of Regents@), 1 Grambling State University

 (AGSU@), and Louisiana Tech University (ALa. Tech@) remain parties.

        On June 8, 1966, the United States filed a complaint in this Court against Defendant

 Lincoln Parish School Board (ALPSB@), seeking to desegregate its de jure dual public school

 system.      On July 28, 1966, this Court entered a decree permanently enjoining LPSB from


        1
            Collectively, the Court refers to these Defendants as “the State Defendants.”
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 2 of 17 PageID #: 10717




 operating a racially segregated school system. On August 1, 1969, the Court entered an order

 directing LPSB to Atake affirmative action to disestablish all school segregation and to eliminate

 the effects of the dual school system@ and to adopt a desegregation plan.

        Neither the Grambling Lab Schools, a public laboratory school located on the campus of

 GSU, or the A.E. Phillips Laboratory School (AAEP@), a public laboratory school located on the

 campus of La. Tech, were parties to the original action.

        As a result of further litigation, in 1980, this Court added the State Defendants, GSU (as

 operator of the Grambling Lab Schools), and La. Tech (as operator of AEP). [Doc. Nos. 82-16,

 82-17 & 82-20]. AThe state became involved in this action because the laboratory schools are run

 by the Louisiana State Board of Education and the respective university officials.@ [Doc. No.

 82-21]. AThe racial composition of these two [lab] schools became an issue in the [LPSB] case@

 because of its role as a conduit for funds and materials to the lab schools, providing transportation

 to their students, and approving faculty selections.   Id. at p. 1.

        On July 13, 1984, the Court entered a Consent Decree, agreed upon and signed by the

 United States, the State of Louisiana (the AState@), GSU, La. Tech, and LPSB. The 1984 Consent

 Decree required GSU, La. Tech, and LPSB to take a number of actions intended to desegregate

 the laboratory schools at the two universities. [Doc. No. 82-3, pp. 4-24].

        For many years, no action was taken in this case with regard to any parties. However,

 upon its own motion on August 14, 2008, the Court amended the 1970 Decree, reactivating this

 case and requiring LPSB to file an annual statistical report. [Doc. No. 2]. On December 14,

 2009, this Court ordered the United States to conduct a unitary status review. See [Doc. No. 8].

 During the course of that review, the United States identified continuing issues related to the


                                                  2
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 3 of 17 PageID #: 10718




 desegregation of the lab schools, which it summarized for the Court in its May 24, 2011 Status

 Report [Doc. No. 25].

        On May 13, 2013, the United States filed a Motion for Further Relief [Doc. No. 82] seeking

 a new desegregation plan for the laboratory schools. La. Tech and GSU opposed the United

 States= motion, and each university cross-filed for a declaration of unitary status [Doc. Nos. 97-98,

 104-105]. LPSB filed a motion to dismiss itself from the litigation regarding the lab school issues

 [Doc. No. 102]. Following briefing on the parties= various motions, the Court directed the parties

 to engage in negotiations to attempt to resolve the lab school issues. See [Doc. No. 118, pp. 1-2].

        The United States proposed options to desegregate the lab schools to GSU and the other

 Defendants on November 12, 2013. See [Doc. No. 122]. On January 6, 2014, the United States

 met with counsel for GSU and the other Defendants to further discuss the proposals to resolve the

 outstanding desegregation issues involving the lab schools. See id. at p. 2. The United States,

 GSU, and the other parties met with the Court on March 10, 2014, for further negotiations. See

 [Doc. No. 124, pp. 2-3]. During the conference, GSU informed the Court and the parties that, in

 partnership with GSU and the City of Grambling, GHF had sought permission from LPSB to

 convert GSU=s lab schools to a Type 3 charter school and would seek permission from BESE for

 a Type 2 charter after receiving LPSB=s anticipated rejection.    See id. at p. 2.

        GHF did not receive permission from LPSB to convert to a Type 3 charter school and

 proceeded with obtaining a Type 2 charter. On August 12, 2015, GHF received conditional

 approval from BESE for a Type 2 charter school, pending Louisiana Department of Education

 (“LDOE”) review. After the State Superintendent confirmed that GHF met all standards for

 approval, GSU filed an Amended Motion and Brief [Doc. Nos. 170, 170-1] on January 27, 2016,


                                                  3
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 4 of 17 PageID #: 10719




 seeking the Court’s authorization to convert the Grambling Lab Schools to a charter school and to

 transfer control and governance of the charter school to GHF. The United States opposed GSU=s

 Amended Motion to the extent that it sought to operate the charter school without any obligations

 to desegregate and to eliminate the vestiges of the de jure segregation. See [Doc. No. 200].

        On April 20, 2016, the Court conducted a hearing regarding GSU=s Motion and Amended

 Motion [Doc. Nos. 157, 170]. See [Doc. No. 205]. On April 25, 2016, the Court issued a Ruling

 and Order granting GSU=s motion in part and denying it in part. See [Doc. No. 211]; [Doc. No.

 212]. The Court granted GSU=s request to close the lab schools at the end of the 2015-2016 school

 year, but denied GSU=s request to transfer control of the former Grambling Lab Schools to GHF

 without desegregation obligations. The Court granted the request Aonly if GHF accepts the

 transfer subject to GSU=s desegregation obligations and under the other conditions detailed in this

 Ruling.@ [Doc. No. 211, pp. 8-9]. Those conditions included the following requirements: (i)

 GHF Awill enroll in this matter immediately@; (ii) GSU, Awhile no longer operating the Laboratory

 Schools, will remain a party to this action to facilitate the transfer and to assist the Court with any

 issues that may arise with the charter school@; and (iii) GSU and GHF Awill work with the United

 States to develop a new consent decree to replace the 1984 Consent Decree and to develop a plan

 which is reasonably calculated to address the goals of desegregation and to allow the new charter

 school to obtain unitary status.@ [Doc. No. 211, p. 8].

        On July 19, 2016, the Court granted GHF=s motion to intervene.         [Doc. No. 221].




                                                   4
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 5 of 17 PageID #: 10720




        On August 2, 2016, the parties participated in a settlement conference. After the parties

 reached an impasse, GHF made an oral motion for authorization to open Lincoln Prep for the

 2016-2017 school year. See [Doc. No. 230, p. 7]. The United States opposed the oral motion.

 See id. at pp. 7-8. After conducting an emergency hearing on August 2, the Court authorized GHF

 to begin operating Lincoln Prep as a K-12 charter school in the 2016-2017 school year, subject to

 several conditions: (i) Lincoln Prep Awill have a baseline of 370 students@; (ii) GHF Awill file a

 letter of financial commitment for the construction of new facilities no later than October 1, 2017@;

 and (iii) GHF and the United States Awill file a proposed consent decree no later than September

 6, 2016 . . . . [or] separate proposed desegregation plans for the charter school with argument in

 support thereof.@ Id. at p. 12.

        On August 15, 2016, the Court granted in part and denied in part GSU=s Motion to Dismiss

 [Doc. No. 105]. To the extent that GSU moved the Court to find the Grambling Laboratory

 Schools unitary, the motion was denied as moot. [Doc. No. 234]. To the extent that GSU moved

 for its dismissal from this case based on its obligations to the Grambling Laboratory Schools, the

 motion was granted in part. However, the motion was denied to the extent that GSU sought its

 complete dismissal from this case. The Court ruled that GSU remain a party to facilitate the transfer

 of the Grambling Laboratory Schools to GHF, to assist with any issues that may arise with the

 charter school, and to work toward developing a plan for the charter schools which is reasonably

 calculated to address the goals of desegregation and to allow the school to obtain unitary status.

        On January 18, 2017, the Court found LPSB had achieved unitary status and dismissed the

 case against it. However, GSU, GHF, La. Tech, and the State Defendants remained parties in this

 action. See [Doc. Nos. 265 & 266].


                                                  5
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 6 of 17 PageID #: 10721




          There continued to be issues with the desegregation of Lincoln Prep. During the 2016-

 2017 school year, Lincoln Prep had a white student enrollment of about 3.2%. A hearing was

 held in this matter on July 20, 2017, after the United States and GHF failed to reach an agreement

 on certain provisions of a proposed order for the upcoming school year. During the hearing, GHF

 orally moved for modification of those conditions of operation imposed in August 2016. The

 United States opposed the motion and urged the Court to adopt the proposed order in its entirety.

          On August 1, 2017, the Court issued a Memorandum Order [Doc. No. 287] granting in part

 and denying in part GHF’s oral motion and issuing an Interim Order (“the Interim Order”). In

 part, the Interim Order provided that GHF “shall, by the 2020-2021 school year, increase the

 percentage of white students enrolled at Lincoln Prep, so that it is within plus or minus 20

 percentage points of the percentage of white students enrolled in grades K-12 in LPSB’s schools.

 GFH will thereafter exercise good faith efforts to maintain the percentage of white students

 enrolled in the school within that range.” [Doc. No. 287, pp. 11-12]. To reach the ultimate 2020-

 2021 school year target, beginning with the 2017-2018 school year, the Court limited black student

 enrollment to 360 students, but allowed GHF to enroll as many white students and students of

 other races as permitted by their state charter. Id. at p. 13. Additionally, the Court set white

 student enrollment targets for the 2017-2018 and 2018-2019 school years:2

          Beginning with the 2017-2018 school year, GHF will have a percentage enrollment
          of 8% white students. For the following school year, 2018-2019, GHF will have a
          percentage enrollment of 14% white students. GHF will take affirmative measures-
          via an actively managed enrollment process-to reach the annual white student
          enrollment targets for each entering kindergarten class and for higher grade levels.



          2
           The Court did not set targets for the 2019-2020 school year, with the idea that the parties would continue
 to work together in good faith and would seek guidance and/or rulings from the Court if necessary. See [Doc. No.
 287, p. 19].
                                                           6
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 7 of 17 PageID #: 10722




 Id. at p. 12. The Court set additional requirements for staffing, composition of the Board of

 Directors, facilities, quality of education, transportation, and extracurricular activities. Finally,

 the Court continued the requirement that, on or before October 15 of each year, GHF must file a

 status report containing the identified information.

         In October 2017, GHF filed its status report and exhibits. [Doc. Nos. 302 & 303]. At

 that time, GHF had enrolled 31 white students or 7.3% of the student population.

         In October 2018, GHF filed its status report and exhibits. [Doc. Nos. 313 & 314]. At

 that time, GHF had enrolled 34 white students or 7.8% of the student population. On October 30,

 2018, the Court issued a minute entry [Doc. No. 316] setting a status conference for December 3,

 2018.

         On December 3, 2018, the Court held a status conference with counsel for the United

 States, GHF, and GSU and the Court’s law clerk. The Court set deadlines for information

 requested by the United States and further reminded counsel that GHF should be continuing to

 look for a new location for Lincoln Prep.

         On February 7, 2019, in light of the appropriations lapse for Government agencies,

 including the DOJ, the Court granted an extension to February 28, 2019, for the United States to

 file a memorandum addressing GHF’s status report and all additional information received. The

 Court then extended this deadline to March 11, 2019, on the United States’ motion. [Doc. No.

 322].

         On March 11, 2019, the United States filed a memorandum on GHF’s compliance with the

 Interim Order. [Doc. Nos. 323, 324 & 325].

         After reviewing the Lincoln Prep report and the United States’ response, the Court had


                                                  7
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 8 of 17 PageID #: 10723




 serious concerns about Lincoln Prep’s ongoing failure to reach complete compliance with the

 Court’s prior desegregation orders. Therefore, the Court set a telephone status conference.

         On March 18, 2019, the Court held a status conference with counsel, setting a hearing for

 April 29, 2019, to address these concerns. The Court also set discovery and briefing deadlines.

         On March 21, 2019, GHF filed a Motion for Declaration of Unitary Status of Lincoln Prep

 [Doc. No. 328], contending that it has complied with all of the Green factors relevant to a finding

 of unitary status.

         On March 22, 2019, GHF filed a Motion to Dismiss [Doc. No. 334], contending that the

 Court lacks subject matter jurisdiction because there is a lack of record evidence that the

 predecessor laboratory schools operated by GSU were de jure segregated.

         On April 2, 2019, the Court granted the United States’ opposed Motion to Stay Proceedings

 on GHF’s two motions. [Doc. No. 340]. However, the Court stayed only the United States’

 obligation to file opposition briefs. To avoid duplicative evidentiary hearings, the Court ordered

 that GHF and the United States would be permitted to present evidence relevant either to the

 Court’s sua sponte inquiry or to the motions.

         After a tornado caused significant damage to the office and home of GHF’s counsel, on

 April 25, 2019, the Court held a status conference with counsel and re-set the hearing for May 14,

 2019. [Doc. No. 343]. Trial briefs were timely filed before the hearing. [Doc. Nos. 348, 349

 & 352].

         An evidentiary hearing was held on May 14-15, 2019. The Court heard testimony, via

 live and video presentations, from GHF’s expert, Dr. Joanne Hood; Lincoln Prep’s director, Lt.

 Col. Gordon Ford; Lincoln Prep Senior Assistant Director, Melanie Colvin, and Assistant Director


                                                 8
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 9 of 17 PageID #: 10724




 Phadra Burks Blake; Dr. Birdex Copeland; and the United States’ experts, Dr. Claire Smrekar and

 James Brewer.

        On June 14, 2019, the Court issued a Ruling, finding that GHF is not in compliance with

 the orders of this Court, but allowing GHF to continue operation of Lincoln Prep for the 2019-

 2020 school year, given its good faith efforts. The Court cautioned, however, that authorization

 for the 2020-2021 school year was subject to review without further hearing.      The Court denied

 the United States’ Motion for Judgment of a Matter of Law [Doc. No. 353], subject to re-urging at

 a later date. The Court also deferred consideration of GHF’s pending motions [Doc. Nos. 328 &

 334], subject to consideration after October 15, 2019, or earlier if circumstances change.

        On October 25, 2019, GHF filed its annual status report and exhibits with the Court. [Doc.

 Nos. 369, 370 & 371]. Since that time, counsel for the Department of Justice (“DOJ”) has

 conducted a site visit with its experts, and the parties have engaged in some additional exchange

 of information.

        On November 8, 2019, the Court held a status conference with counsel. Participating were

 Jonathan Newton, attorney with the DOJ; Tyler Storms, attorney for GHF; Patricia Wilton,

 attorney with the BESE and Board of Regents; Ashley Butler, attorney with the LDOE; Winston

 DeCuir, counsel for GSU. Also present was Law Clerk, Kayla Dye McClusky. During that

 conference, the Court indicated its intent to issue an order prohibiting Lincoln Prep from operating

 on the campus of GSU after this school year. Counsel raised some logistical issues with relocation

 and temporary use of some services or facilities at GSU. The Court ordered GHF to file, no later

 than December 2, 2019, a response to the Court’s intended action, particularly addressing whether

 the logistical issues have been resolved or whether there are remaining issues or concerns for the


                                                  9
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 10 of 17 PageID #: 10725




 Court to address in its order. The DOJ, and any other party which wished to do so, was ordered

 to reply to GHF’s response no later than December 16, 2019.

        Attorneys for the State agencies and departments indicated that they were present to

 monitor the proceedings and to address any issues related to the charter authorization to GHF.

 They did not anticipate filing a memorandum in reply to GHF’s response.

        On November 27, 2019, GHF filed an early response to the Court’s intended action. [Doc.

 No. 373].

        On December 16, 2019, the DOJ filed a response to the Court’s intended action. [Doc.

 No. 375].

        Having reviewed the responses of GHF and the DOJ and having received no other

 responses, the Court is prepared to enter an order in this matter.

 II.    LAW AND ANALYSIS

        When first presented with a school desegregation case, a district court is charged with

 determining whether or not a school board (or governing authority) has maintained or facilitated a

 dual school system in violation of the Equal Protection Clause of the United States Constitution.

 U.S. CONST., Amend. XIV. If the district court finds such a violation, then under Brown v. Bd. of

 Educ. of Topeka, Shawnee Cnty., Kan., 347 U.S. 483 (1954), and Brown v. Bd. of Educ., 349 U.S.

 294 (1955), the dual system must be dismantled, and the school board must Atake whatever steps

 might be necessary to convert to a unitary system in which racial discrimination would be

 eliminated root and branch.@ Green v. County Sch. Bd. of New Kent Cty., Va., 391 U.S. 430, 437-

 38 (1968).

        Neither the local governing authority’s nor a district court=s duty ends with the initial


                                                  10
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 11 of 17 PageID #: 10726




 desegregation order. Rather, there is a Acontinuing duty [for school officials] to eliminate the

 system-wide effects of earlier discrimination and to create a unitary school system untainted by

 the past.@ Ross v. Houston Indep. Sch. Dist., 699 F.2d 218, 225 (5th Cir. 1983) (citing Swann v.

 Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971)).             Likewise, the district court

 Aretain[s] jurisdiction until it is clear that state-imposed segregation has been completely removed.@

 Id. (citing Green, 391 U.S. at 439; Raney v. Bd. of Educ., 391 U.S. 443, 449 (1968)); see also Price

 v. Austin Indep. Sch. Dist., 945 F.2d 1307, 1314 (5th Cir. 1991) (We use the term Aunitary@ to refer

 to a school district that Ahas done all that it could to remedy the [prior] segregation caused by

 official action.@) .

         The goal of the district court is to return Aschools to the control of local authorities at the

 earliest practicable date.@ Freeman v. Pitts, 503 U.S. 467, 490 (1992). In discharging this duty,

 the district court considers the Supreme Court=s AGreen factors@:              (1) faculty and staff

 assignments; (2) transportation; (3) extra-curricular activities; (4) facilities; and (5) student

 assignments. Green, 391 U.S. at 435; see also Bd. of Educ. of Okla. City Pub. Sch. v. Dowell,

 498 U.S. 237, 250 (1991).

         AThe District Court should address itself to whether the Board had complied in good faith

 with the desegregation decree since it was entered, and whether the vestiges of past discrimination

 had been eliminated to the extent practicable.@ Dowell, 498 at 249-50; Freeman, 503 U.S. at

 491; Green, 391 U.S. at 439; Ross, 699 F.2d at 225.

                  A. Subject Matter Jurisdiction

         This case is unusual because it involved not only the local school board, but two state-

 created laboratory schools, AEP and the former Grambling Lab Schools, and the State educational


                                                   11
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 12 of 17 PageID #: 10727




 entities. The Court has determined that LPSB has met its desegregation obligations, achieved

 unitary status, and dismissed it from the case. The Court has further approved a consent order

 applicable to La. Tech and AEP, which provides that La. Tech may file a motion for dismissal

 within ninety (90) days of the submission of it October 15, 2021 report, assuming that it remains

 in compliance with the consent order. Doc. No. 254]. However, GSU, GHF, and the State

 Defendants3 remain active participants.

        First, as it must, the Court addresses GHF’s Motion to Dismiss and its contention that

 subject matter jurisdiction is lacking. There is no factual dispute that LPSB formerly operated a

 de jure dual public school system, that a decree permanently enjoining LPSB from operating a

 racially segregated school system was first entered in 1966, that LPSB was ordered to dismantle

 its dual system and to eliminate all effects of that system in 1969, and that LPSB remained subject

 to those orders and their amendments until its dismissal in January 2017.

        In 1980, the United States, with leave of Court, amended its Complaint in this action to add

 party Defendants on the basis that AEP “had been designated and was identifiable as a White

 School,” while the Grambling Lab Schools,4 located within three miles of AEP, were “designated

 and . . .identifiable as Black School[s].”5 [Doc. No. 82-3, 1984 Consent Decree]. There is no

 factual dispute that GSU, La. Tech, and the State Defendants were made part of the LPSB case in

 1980 because the schools were physically located in Lincoln Parish; the schools were admittedly


        3
            The State Defendants remain in the litigation because of AEP and Lincoln Prep.

        The elementary school was formerly known as Alma J. Brown, but the Court refers to
        4

 the Grambling Laboratory Schools for consistency.
        5
           Although GHF presented evidence through the testimony of Mindy Lewis that there was
 one white family whose children attended Grambling Laboratory Schools early in their history, it
 is clear that the Grambling Laboratory Schools were racially identifiable as black.
                                                12
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 13 of 17 PageID #: 10728




 designated and identifiable by race; and LPSB served as a conduit for funds and materials to those

 schools, provided transportation to their students, and approved faculty selections. The United

 States, the State, GSU, La. Tech, and LPSB all negotiated over the next four years “to arrive at a

 mutually agreeable plan which realistically promise[d] to desegregate” the two schools. [Doc.

 No. 82-3, p. 4]. The 1984 Consent Decree set forth the actions to do just that.

        Under these circumstances, the Court finds that it has subject-matter jurisdiction over the

 desegregation of the Grambling Laboratory Schools and their successor, GHF, pursuant to the

 Court’s previous rulings and the agreement of the parties as to the facts. Thus, GHF’s Motion to

 Dismiss must be denied.

                B.   Unitary Status

        Unfortunately, over the ensuing years, all steps practicable and those specific steps set forth

 in the 1984 Consent Decree were not taken to desegregate the laboratory schools, resulting in this

 Court’s continued oversight.

        In its motion filed with the Court prior to the evidentiary hearing, GHF argues that it is in

 compliance with the Green factors, should be found unitary, and the case against it should be

 dismissed. The Court disagrees.

        As previously indicated, no additional evidentiary hearing is necessary to address its sua

 sponte considerations or GHF’s motions because much of the evidence and testimony presented

 at the latest hearing was already known to the Court, and there has been no indication from any

 remaining party that another hearing would result in a change in that evidence.

        The Court further finds that additional briefing is not necessary. The parties filed trial

 briefs at the time of the previous hearings and have, on numerous occasions, both at hearings and


                                                  13
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 14 of 17 PageID #: 10729




 during conferences, had the opportunity to provide more information and argue their positions to

 the Court.

        At no time since GSU transferred the schools to GHF’s operation has Lincoln Prep been

 in compliance with the white student enrollment as required by the Interim Order. GHF is not

 in compliance now. The Court further finds that the Lincoln Prep facilities are a barrier to

 desegregation. This is so for two reasons: the facilities are in the same poor condition at the

 former Grambling Lab Schools as they were while being operated by GSU6 and the location of

 Lincoln Prep on the campus of a historically black university makes recruitment of white

 students more difficult. Finally, the Court has previously found that, despite gains in academic

 achievement, Lincoln Prep remains a low-performing school, which is also a barrier to

 desegregation.

        The facts adduced at the evidentiary hearing and provided to the Court in status

 conferences, reports, and briefs do not entitle GHF to a finding of unitary status, and its Motion

 for Declaration of Unitary Status of Lincoln Prep [Doc. No. 328] must be denied.

        However, the Court’s involvement cannot end here. Rather, the Court has carefully

 considered its role with regard to desegregation while remaining cognizant of its duty to avoid

 interference with the lawful operation of a state charter school, as long as such school does not

 promote re-segregation or prevent the dismantling of the former de jure system. To achieve that

 balance, the Court addresses the actions necessary to resolve this case.




        6
          The Court does not ignore GHF’s efforts to improve the facilities, but the fact remains
 that those facilities cannot be characterized as satisfactory at this point.
                                                   14
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 15 of 17 PageID #: 10730




 III.   COURT ACTION

        In light of the Court’s findings, the Court will no longer authorize GHF to operate

 Lincoln Prep on the campus of GSU. It is the Court’s understanding that neither the DOJ, the

 BESE, the LDOE, the Board of Regents, or GHF has an objection to the operation of Lincoln

 Prep, as a charter school authorized by the State, in another location. Specifically, GHF has

 indicated that it intends to relocate either to (1) a split usage campus that entails classrooms at

 New Living Word’s school and a remodeled Fred’s building on Highway 80 or (2) to a

 purchased new site, where it will begin construction as soon as possible.

        The parties have raised concerns about use of GSU facilities and services on a temporary,

 transitional basis. After reviewing those concerns, the Court approves the use of GSU

 cafeteria/food services for the preparation of food to be served at the new location of Lincoln

 Prep. However, the Court denies GHF authorization for the continued use of GSU athletic

 facilities for basketball, and track and field events. Continued use of the GSU facilities, even on

 a temporary, transitional basis, would only serve to continue the vestiges of de jure segregation

 which this Court is bound to address. Lincoln Prep is permitted to attend programs and

 activities open and available to all local schools.

        Subject to these conditions, the Court amends its previous orders addressing the racial

 demographics of Lincoln Prep. GHF’s acceptance of new students and the continued

 enrollment of existing students at Lincoln Prep will now be governed solely by the requirements

 of state law, so long as it otherwise remains in compliance with this Memorandum Order and

 does not engage in racially discriminatory practices.




                                                   15
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 16 of 17 PageID #: 10731




        In order to assure that these conditions are complied with and that all steps practicable

 have been taken to remedy the former dual system, GSU, GHF, and the State Defendants will

 remain parties and the Court will retain jurisdiction over this case until at least October 2021.7

 IV.    CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that GHF’s Motion for Declaration of Unitary Status of Lincoln Prep

 [Doc. No. 328] and Motion to Dismiss [Doc. No. 334] are DENIED.

        IT IS FURTHER ORDERED that authorization for GHF to operate Lincoln Prep on the

 campus of GSU for the 2020-2021 school year is DENIED.

        IT IS FURTHER ORDERED that GHF is authorized to operate Lincoln Prep in another

 location for the 2020-21 school year.

        IT IS FURTHER ORDERED that Lincoln Prep is permitted to use GSU’s cafeteria/food

 service preparation services, as long as the meals are prepared for service at a location other than

 the GSU campus.

        IT IS FURTHER ORDERED that Lincoln Prep is not permitted to use GSU athletic

 facilities beginning with the 2020-2021 school year except to the extent that it is permitted to attend

 programs and activities open and available to all local schools.

        IT IS FURHTER ORDERED that, subject to these conditions, the Court AMENDS its

 previous orders addressing the racial demographics of Lincoln Prep. GHF’s acceptance of new

 students and the continued enrollment of existing students at Lincoln Prep will now be governed

 solely by the requirements of state law, so long as it otherwise remains in compliance with this



        7
            As set forth above La. Tech also remains a party at this time.
                                                  16
Case 3:66-cv-12071-RGJ Document 376 Filed 01/08/20 Page 17 of 17 PageID #: 10732




 Memorandum Order and does not engage in racially discriminatory practices.

        IT IS FURTHER ORDERED that the Court retains jurisdiction of this matter until October

 2021, at which time the Court will evaluate whether further orders are appropriate, or if GSU and

 GHF can be dismissed from this litigation. GSU, GHF, La. Tech, and the State Defendants all

 remain parties at this time.

        MONROE, LOUISIANA, this 8th day of January, 2020.




                                                            ROBERT G. JAMES
                                                      UNITED STATES DISTRICT JUDGE




                                                17
